Travelzoo Inc. Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three months ended Twelve months ended December 31, December 31, 2009 2008 2009 2008 Revenues $ 23,779 $ 19,610 $ 93,973 $ 80,817 Cost of revenues 1,488 909 5,628 2,842 Gross profit 22,291 18,701 88,345 77,975 Operating expenses: Sales and marketing 12,258 10,601 49,707 43,297 General and administrative 6,509 5,704 24,930 21,366 Total operating expenses 18,767 16,305 74,637 64,663 Operating income from continuing operations 3,524 2,396 13,708 13,312 Other income and expense: Interest income and other income 21 19 61 284 Gain (loss) on foreign currency (94) 424 (78) 494 Income from continuing operations before income taxes 3,451 2,839 13,691 14,090 Income taxes 1,981 1,115 7,273 8,177 Income from continuing operations 1,470 1,724 6,418 5,913 Loss from discontinued operations, net of tax (546) (1,853) (5,642) (10,029) Income tax benefit related to dissolution of Asia Pacific business segment 4,409 - 4,409 - Gain (loss) from discontinued Operations 3,863 (1,853) (1,233) (10,029) Net income (loss) $ 5,333 $ (129) $ 5,185 $ (4,116) Basic net income (loss) per share from: Continuing operations $ 0.09 $ 0.12 $ 0.39 $ 0.41 Discontinued operations $ 0.23 $ (0.13) $ (0.70) Net income (loss) $ 0.32 $ (0.01) $ 0.32 $ (0.29) Diluted net income (loss) per share from: Continuing operations $ 0.09 $ 0.11 $ 0.39 $ 0.37 Discontinued operations $ 0.23 $ (0.12) $ (0.62) Net income (loss) $ 0.32 $ (0.01) $ 0.32 $ (0.25) Shares used in computing basic net income (loss) per share 16,444 14,285 16,408 14,273 Shares used in computing diluted net income (loss) per share 16,453 16,098 16,416 16,190 1/ 4 Travelzoo Inc. Condensed Consolidated Balance Sheets (Unaudited) (In thousands) December 31, December 31, ASSETS Cash and cash equivalents $ 19,776 $ 14,179 Accounts receivable, net 11,279 11,397 Other receivables 94 - Deposits 139 185 Prepaid expenses and other current assets 7,070 2,356 Deferred tax assets 966 1,089 Assets held for sale - 831 Total current assets 39,324 30,037 Deposits, less current portion 381 292 Deferred tax assets, less current portion 52 - Restricted cash 875 875 Property and equipment, net 4,089 4,100 Intangible assets, net 1,411 18 Total assets $ 46,132 $ 35,322 LIABILITIES AND STOCKHOLDERS EQUITY Accounts payable 6,834 6,434 Accrued expenses 4,278 3,913 Deferred revenue 828 666 Deferred rent 134 101 Liabilities related to assets held for sale - 1,281 Total current liabilities 12,074 12,395 Deferred tax liabilities 533 465 Long-term tax liabilities 2,139 900 Deferred rent, less current portion 615 799 Common stock 164 143 Additional paid-in capital 4,772 185 Accumulated other comprehensive loss (1,173) (1,388) Retained earnings 27,008 21,823 Total stockholders' equity 30,771 20,763 Total liabilities and stockholders' equity $ 46,132 $ 35,322 2/ 4 3/ 4 Travelzoo Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three months ended Twelve months ended December 31, December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 5,333 $ (129) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 535 258 1,992 667 Deferred income taxes 139 769 139 769 Stock-based compensation 94 - 94 - Provision for losses on accounts receivable (44) 73 258 316 Tax benefit from exercise of stock options - - - (110) Other comprehensive loss related to dissolution of AsiaPacific businesssegment 110 - 110 - Net foreign currency effects 94 (432) 78 (500) Changes in operating assets and liabilities: Accounts receivable 569 (197) Deposits 60 24 (15) 25 Other receivables (92) - (92) - Prepaid expenses and other current assets (5,040) (140) (4,617) (650) Accounts payable (723) 425 877 1,054 Accrued expenses 179 514 77 877 Deferred revenue 6 64 160 314 Deferred rent (37) (18) (163) 828 Other non-current liabilities 1,222 20 1,239 (356) Net cash provided by (used in) operating activities 2,405 (441) 5,125 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (384) (916) (1,992) Purchase of restricted cash Purchase of intangible asset - (1,760) (875) - Net cash used in investing activities (384) (916) (3,752) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from exercise of stock options - - 2,158 75 Tax benefit from exercise of stock options - - - 110 Proceeds from sale of Asia Pacific business segment, net of cash provided 2,061 - 2,061 - Net cash provided by financing activities - 4,219 185 Effect of exchange rate on cash and cash equivalents - (300) 5 (580) Net increase (decrease) in cash and cash equivalents 4,082 5,597 Cash and cash equivalents at beginning of period 15,694 14,179 Cash and cash equivalents at end of period 19,776 19,776 Supplemental disclosure of cash flow information: Cash paid for income taxes net of refunds received $ 1,029 $ 850 $ 5,760 $ 8,193 4/ 4
